41 Mich. App. 318 (1972)
199 N.W.2d 874
WINEGAR
v.
DEPARTMENT OF CORRECTIONS.
Docket No. 13714.
Michigan Court of Appeals.
Decided June 2, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and William D. Boham, Chief Appellate Attorney, for defendant.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
Leave to appeal denied, 388 Mich 793.
PER CURIAM.
Defendant has filed a complaint for habeas corpus which is treated herein as an application for leave to take a delayed appeal from a conviction based upon a plea of guilty to the crime of kidnapping. MCLA 750.349; MSA 28.581.
*319 On January 24, 1962, the defendant entered his plea of guilty. An appeal was taken and the conviction upon the plea was affirmed by this Court. People v Winegar, 13 Mich App 162 (1968). Leave to appeal was denied, 381 Mich 799 (1969).
Defendant alleges that his plea did not conform to the requirements of Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969), and People v Jaworski, 387 Mich 21 (1972). The Supreme Court has determined that the requirements of Boykin are not to be made retroactive beyond June 2, 1969. People v Butler, 387 Mich 1 (1972); People v Carlisle, 387 Mich 269 (1972).
Leave to appeal denied.